Name: 2006/180/EC: Council Decision of 27 February 2006 on a Community position within the EU-Chile Association Council on the amendment of Annex I to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take into account the consolidation of the tariff preferences granted to Chile by the Community scheme of generalised tariff preferences (GSP)
 Type: Decision
 Subject Matter: agricultural activity;  international trade;  America;  trade policy;  European construction
 Date Published: 2006-09-29; 2006-03-07

 7.3.2006 EN Official Journal of the European Union L 65/30 COUNCIL DECISION of 27 February 2006 on a Community position within the EU-Chile Association Council on the amendment of Annex I to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take into account the consolidation of the tariff preferences granted to Chile by the Community scheme of generalised tariff preferences (GSP) (2006/180/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) In order to ensure clarity, long term economic predictability and legal certainty for economic operators, it is considered appropriate to consolidate into the bilateral free trade agreement the remaining tariff preferences granted to Chile by the Community scheme of generalised tariff preferences and not yet provided for by the Community tariff concessions listed in Annex I to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (1), signed in Brussels on 18 November 2002. (2) Chile, as a current beneficiary country under the Community scheme of generalised tariff preferences, will benefit by means of the enclosed Association Council Decision, from a commercial agreement giving preferential treatment including all the preferences provided for by the tariff scheme contained in Council Regulation (EC) No 980/2005 of 27 June 2005 applying a scheme of generalised tariff preferences (2), HAS DECIDED AS FOLLOWS: Sole Article The position to be adopted by the Community within the Association Council on the amendment of Annex I to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take into account the consolidation of the tariff preferences granted to Chile by the Community scheme of generalised tariff preferences (GSP), shall be based on the draft Decision of the Association Council annexed to this Decision. Done at Brussels, 27 February 2006. For the Council The President U. PLASSNIK (1) OJ L 352, 30.12.2002, p. 3. (2) OJ L 169, 30.6.2005, p. 1. ANNEX DRAFT DECISION No ¦/2006 OF THE EU-CHILE ASSOCIATION COUNCIL of on the amendment of Annex I to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take into account the consolidation of the tariff preferences granted to Chile by the Community scheme of generalised tariff preferences (GSP) THE ASSOCIATION COUNCIL, Having regard to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, signed in Brussels on 18 November 2002 (hereinafter referred to as Association Agreement), and in particular Article 60(5) thereof, Whereas: (1) In order to ensure clarity, long term economic predictability and legal certainty for economic operators, the parties have agreed to consolidate into their bilateral free trade agreement the remaining tariff preferences granted to Chile by the Community scheme of generalised tariff preferences (GSP) and not yet provided for by the Community tariff concessions listed in Annex I to the Association Agreement. (2) Article 60(5) of the Association Agreement empowers the Association Council to take decisions in order to accelerate the reduction of customs duties more rapidly than is provided for in Articles 65, 68 and 71, or otherwise improve the conditions of access under those Articles. (3) This Decision supersedes the terms laid down in Articles 65, 68 and 71 for the products concerned. (4) It is desirable to ensure smooth transition from the GSP to the preferential bilateral trade regime established by the Association Agreement by allowing GSP proofs of origin (certificate of origin Form A or invoice declaration) to be submitted for a certain period of time, HAS DECIDED AS FOLLOWS: Article 1 Annex I to the Association Agreement is hereby amended in accordance with the provisions set out in the Annex to this Decision. Article 2 This Decision shall supersede the terms laid down in Articles 65, 68 and 71 of the Association Agreement with respect to imports into the Community of the products concerned. Article 3 Proofs of origin properly issued in Chile in the framework of the Community scheme of generalised tariff preferences (GSP) shall be accepted in the European Community as valid proofs of origin under the preferential bilateral trade regime established by the Association Agreement, provided that: (i) the proof of origin is submitted within four months of the date of entry into force of this Decision; (ii) the proof of origin and the transport documents were issued no later than the day before the date of entry into force of this Decision; (iii) the proof of origin is presented at import into the European Community for the benefit of tariff preferences previously granted under the GSP which are consolidated by this Decision. Article 4 This Decision shall enter into force on 1 January 2006, or the day of its adoption if the adoption takes place after the 1 January 2006. Done at For the Association Council The President ANNEX COMMUNITY'S TARIFF ELIMINATION SCHEDULE (referred to in articles 60, 65, and 71 of the Association Agreement) (I) Applied customs duty on import into the Community of products originating in Chile. This duty results from the consolidation in the Association Agreement of the GSP duty applied to Chile. (II) This customs duty applies only to ex quota products. HS heading Description Base Category 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading 0304  Salmonidae, excluding livers and roes 0302 69   Other    Saltwater fish     Hake (Merluccius spp., Urophycis spp.)      Hake of the genus Merluccius 0302 69 66       Cape hake (shallow-water hake) (Merluccius capensis) and deepwater hake (deepwater Cape hake) (Merluccius paradoxus) 11,50 % (I) (II)  TQ (4a) 0302 69 67       Southern hake (Merluccius australis) 11,50 % (I) (II)  TQ (4a) 0302 69 68       Other 11,50 % (I) (II)  TQ (4a) 0302 69 69      Hake of the genus Urophycis 11,50 % (I) (II)  TQ (4a) 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption 0305 30  Fish fillets, dried, salted or in brine, but not smoked 0305 30 30   Of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar), and Danube salmon (Hucho hucho), salted or in brine 11,50 % (I) (II)  TQ (4b)  Smoked fish, including fillets 0305 41 00   Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 9,50 % (I) (II)  TQ (4b) 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled ex ex 0704 10 00  Cauliflowers and headed broccoli (1/12 to 14/4) 6,1 % (I) ex ex 0704 10 00  Cauliflowers and headed broccoli (15/4 to 30/11) 10,1 % (I) 0704 90  Other 0704 90 10   White cabbages and red cabbages 8,5 % (I) 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled  Lettuce ex ex 0705 11 00   Cabbage lettuce (head lettuce) (01/12 to 31/03) 6,9 % (I) ex ex 0705 11 00   Cabbage lettuce (head lettuce) (01/04 to 30/11) 8,5 % (I) 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled ex ex 0708 20 00  Beans (Vigna spp., Phaseolus spp.) (1/10 to 30/06) 6,9 % (I) ex ex 0708 20 00  Beans (Vigna spp., Phaseolus spp.) (1/07 to 30/09) 10,1 % (I) 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen 0710 40 00  Sweetcorn 1,6 % + 9,4 EUR/100 kg/net eda (I) 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption  Mushrooms and truffles 0711 51 00   Mushrooms of the genus Agaricus 6,1 % + 191 EUR/100 kg/net eda (I) 0711 90  Other vegetables; mixtures of vegetables   Vegetables 0711 90 30    Sweetcorn 1,6 % + 9,4 EUR/100 kg/net eda (I) 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith 0714 20  Sweet potatoes 0714 20 90   Other 4,4 EUR/100 kg/net (I) 0811  Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter 0811 20  Raspberries, blackberries, mulberries, loganberries, black-, white- or redcurrants and gooseberries   Containing added sugar or other sweetening matter 0811 20 11    With a sugar content exceeding 13 % by weight 17,3 % + 8,4 EUR/100 kg (I) 0811 90  Other   Containing added sugar or other sweetening matter    With a sugar content exceeding 13 % by weight 0811 90 11     Tropical fruit and tropical nuts 9,5 % + 5,3 EUR/100 kg 0811 90 19     Other 17,3 % + 8,4 EUR/100 kg (I) (II) 1008 Buckwheat, millet and canary seed; other cereals 1008 90  Other cereals ex ex 1008 90 90   Quinoa 25,9 EUR/1 000 kg (I) 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs  Fish, whole or in pieces, but not minced 1604 14   Tunas, skipjack and bonito (Sarda spp.)    Tunas and skipjack 1604 14 11     In vegetable oil 20,5 % (I) (II)  TQ(5)     Other 1604 14 16      Fillets known as loins 20,5 % (I) 1604 14 18      Other 20,5 % (I) (II)  TQ(5) 1604 19   Other:    Fish of the genus Euthynnus, other than skipjack (Euthynnus (Katsuwonus) pelamis) 1604 19 31     Fillets known as loins 20,5 % (I)  1604 19 39     Other 20,5 % (I) (II)  TQ(5) 1604 20  Other prepared or preserved fish   Other 1604 20 70    Of tunas, skipjack or other fish of the genus Euthynnus 20,5 % (I) (II)  TQ(5) 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel 1702 50 00  Chemically pure fructose 12,5 % + 50,7 EUR/100 kg/net mas (I) 1702 90  Other, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose 1702 90 10   Chemically pure maltose 8,9 % (I) 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared 1902 20  Stuffed pasta, whether or not cooked or otherwise prepared 1902 20 30   Containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin 38 EUR/100 kg (I) 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid 2001 90  Other 2001 90 30   Sweetcorn (Zea mays var. saccharata) 1,6 % + 9,4 EUR/100 kg/net eda (I) 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid 2003 10  Mushrooms of the genus Agaricus 2003 10 20   Provisionally preserved, completely cooked 14,9 % + 191 EUR/100 kg/net eda (I) (II) TQ (2d) 2003 10 30   Other 14,9 % + 222 EUR/100 kg/net eda (I) (II) TQ (2d) 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006 2004 90  Other vegetables and mixtures of vegetables 2004 90 10   Sweetcorn (Zea mays var. saccharata) 1,6 % + 9,4 EUR/100 kg/net eda (I) 2006 00 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallised)  Other   With a sugar content exceeding 13 % by weight 2006 00 31    Cherries 16,5 % + 23,9 EUR/100 kg (I) 2006 00 35    Tropical fruit and tropical nuts 9 % + 15 EUR/100 kg (I) 2006 00 38    Other 16,5 % + 23,9 EUR/100 kg (I) 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter 2007 10  Homogenised preparations 2007 10 10   With a sugar content exceeding 13 % by weight 20,4 % + 4,2 EUR/100 kg (I)  Other 2007 91   Citrus fruit 2007 91 10    With a sugar content exceeding 30 % by weight 16,5 % + 23 EUR/100 kg (I) 2007 91 30    With a sugar content exceeding 13 % but not exceeding 30 % by weight 16,5 % + 4,2 EUR/100 kg (I) 2007 99   Other    With a sugar content exceeding 30 % by weight 2007 99 20     Chestnut purÃ ©e and paste 20,5 % + 19,7 EUR/100 kg (I)     Other 2007 99 31      Of cherries 20,5 % + 23 EUR/100 kg (I) 2007 99 33      Of strawberries 20,5 % + 23 EUR/100 kg (I) 2007 99 35      Of raspberries 20,5 % + 23 EUR/100 kg (I) 2007 99 39      Other 20,5 % + 23 EUR/100 kg (I)    With a sugar content exceeding 13 % but not exceeding 30 % by weight 2007 99 55     Apple purÃ ©e, including compotes 20,5 % + 4,2 EUR/100 kg (I) 2007 99 57     Other 20,5 % + 4,2 EUR/100 kg (I) 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included 2008 20  Pineapples   Containing added spirit    In immediate packings of a net content exceeding 1 kg 2008 20 11     With a sugar content exceeding 17 % by weight 22,1 % + 2,5 EUR/100 kg (I)    In immediate packings of a net content not exceeding 1 kg 2008 20 31     With a sugar content exceeding 19 % by weight 22,1 % + 2,5 EUR/100 kg (I) 2008 30  Citrus fruit   Containing added spirit    With a sugar content exceeding 9 % by weight 2008 30 19     Other 22,1 % + 4,2 EUR/100 kg (I) 2008 50  Apricots   Containing added spirit    In immediate packings of a net content exceeding 1 kg     With a sugar content exceeding 13 % by weight 2008 50 19      Other 22,1 % + 4,2 EUR/100 kg (I)    In immediate packings of a net content not exceeding 1 kg 2008 50 51     With a sugar content exceeding 15 % by weight 22,1 % + 4,2 EUR/100 kg (I) 2008 60  Cherries   Containing added spirit    With a sugar content exceeding 9 % by weight 2008 60 19     Other 22,1 % + 4,2 EUR/100 kg (I) (II) TQ (2e) 2008 80  Strawberries   Containing added spirit    With a sugar content exceeding 9 % by weight 2008 80 19     Other 22,1 % + 4,2 EUR/100 kg (I) 2008 92  Other, including mixtures other than those of subheading 2008 19   Mixtures    Containing added spirit     With a sugar content exceeding 9 % by weight      Other 2008 92 16       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 12,5 % + 2,6 EUR/100 kg (I) 2008 92 18       Other 22,1 % + 4,2 EUR/100 kg (I) 2008 99   Other    Containing added spirit     Grapes 2008 99 21      With a sugar content exceeding 13 % by weight 22,1 % + 3,8 EUR/100 kg (I)     Other:      With a sugar content exceeding 9 % by weight:       Other: 2008 99 32        Passion fruit and guavas 12,5 % + 2,6 EUR/100 kg (I) 2008 99 33        Mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, carambola and pitahaya 12,5 % + 2,6 EUR/100 kg (I) 2008 99 34        Other 22,1 % + 4,2 EUR/100 kg (I) 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter  Orange juice 2009 11   Frozen    Of a Brix value exceeding 67 2009 11 11     Of a value not exceeding EUR 30 per 100 kg net weight 30,1 % + 20,6 EUR/100 kg (I)    Of a Brix value not exceeding 67 2009 11 91     Of a value not exceeding EUR 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 11,7 % + 20,6 EUR/100 kg (I) 2009 19   Other    Of a Brix value exceeding 67 2009 19 11     Of a value not exceeding EUR 30 per 100 kg net weight 30,1 % + 20,6 EUR/100 kg (I)    Of a Brix value exceeding 20 but not exceeding 67 2009 19 91     Of a value not exceeding EUR 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 11,7 % + 20,6 EUR/100 kg (I) 2009 29   Other:    Of a Brix value exceeding 67 2009 29 11     Of a value not exceeding EUR 30 per 100 kg net weight 30,1 % + 20,6 EUR/100 kg (I)    Of a Brix value exceeding 20 but not exceeding 67 2009 29 91     Of a value not exceeding EUR 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 8,5 % + 20,6 EUR/100 kg (I) 2009 39   Other:    Of a Brix value exceeding 67 2009 39 11     Of a value not exceeding EUR 30 per 100 kg net weight 30,1 % + 20,6 EUR/100 kg (I)    Of a Brix value exceeding 20 but not exceeding 67     Of a value not exceeding EUR 30 per 100 kg net weight      Lemon juice 2009 39 51       With an added sugar content exceeding 30 % by weight 10,9 % + 20,6 EUR/100 kg (I)      Other citrus fruit juices 2009 39 91       With an added sugar content exceeding 30 % by weight 10,9 % + 20,6 EUR/100 kg (I)  Pineapple juice 2009 49   Other    Of a Brix value exceeding 67 2009 49 11     Of a value not exceeding EUR 30 per 100 kg net weight 30,1 % + 20,6 EUR/100 kg (I)    Of a Brix value exceeding 20 but not exceeding 67     Other: 2009 49 91      With an added sugar content exceeding 30 % by weight 11,7 % + 20,6 EUR/100 kg (I)  Grape juice (including grape must) 2009 61   Of a Brix value not exceeding 30 2009 61 90    Of a value not exceeding EUR 18 per 100 kg net weight 18,9 % + 27 EUR/hl (I) 2009 69   Other:    Of a Brix value exceeding 67: 2009 69 11     Of a value not exceeding EUR 22 per 100 kg net weight 36,5 % + 121 EUR/hl + 20,6 EUR/100 kg (I)    Of a Brix value exceeding 30 but not exceeding 67     Of a value not exceeding EUR 18 per 100 kg net weight      With an added sugar content exceeding 30 % by weight 2009 69 71       Concentrated 18,9 % + 131 EUR/hl + 20,6 EUR/100 kg (I) 2009 69 79       Other 18,9 % + 27 EUR/hl + 20,6 EUR/100 kg (I) 2009 69 90      Other 18,9 % + 27 EUR/hl (I) 2009 79   Other    Of a Brix value exceeding 67 2009 79 11     Of a value not exceeding EUR 22 per 100 kg net weight 26,5 % + 18,4 EUR/100 kg (I)   Of a Brix value exceeding 20 but not exceeding 67     Other 2009 79 91      With an added sugar content exceeding 30 % by weight 14,5 % + 19,3 EUR/100 kg (I) 2009 80  Juice of any other single fruit or vegetable   Of a Brix value exceeding 67    Pear juice 2009 80 11     Of a value not exceeding EUR 22 per 100 kg net weight 30,1 % + 20,6 EUR/100 kg (I)    Other     Of a value not exceeding EUR 30 per 100 kg net weight 2009 80 32      Juices of passion fruit and guavas 17,5 % + 12,9 EUR/100 kg (I) 2009 80 33      Juices of mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, carambola and pitahaya 17,5 % + 12,9 EUR/100 kg (I) 2009 80 35      Other 30,1 % + 20,6 EUR/100 kg (I)   Of a Brix value not exceeding 67:    Pear juice:     Other 2009 80 61      With an added sugar content exceeding 30 % by weight 15,7 % + 20,6 EUR/100 kg (I)    Other     Other      With an added sugar content exceeding 30 % by weight 2009 80 83       Juices of passion fruit and guavas 7 % + 12,9 EUR/100 kg (I) 2009 80 84       Juices of mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, carambola and pitahaya 7 % + 12,9 EUR/100 kg (I) 2009 80 86       Other 13,3 % + 20,6 EUR/100 kg 2009 90  Mixtures of juices   Of a Brix value exceeding 67    Mixtures of apple and pear juice 2009 90 11     Of a value not exceeding EUR 22 per 100 kg net weight 30,1 % + 20,6 EUR/100 kg (I)    Other 2009 90 21     Of a value not exceeding EUR 30 per 100 kg net weight 30,1 % + 20,6 EUR/100 kg (I)   Of a Brix value not exceeding 67    Mixtures of apple and pear juice 2009 90 31     Of a value not exceeding EUR 18 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 16,5 % + 20,6 EUR/100 kg (I)    Other     Of a value not exceeding EUR 30 per 100 kg net weight      Mixtures of citrus fruit juices and pineapple juice 2009 90 71       With an added sugar content exceeding 30 % by weight 11,7 % + 20,6 EUR/100 kg (I)      Other       With an added sugar content exceeding 30 % by weight: 2009 90 92        Mixtures of juices of tropical fruit 7 % + 12,9 EUR/100 kg (I) 2009 90 94        Other 13,3 % + 20,6 EUR/100 kg (I) 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading 3002); prepared baking powders 2102 10  Active yeasts 2102 10 10   Culture yeast 7,4 % (I)   Bakers' yeast 2102 10 31    Dried 8,5 % (I) 2106 Food preparations not elsewhere specified or included 2106 90  Other 2106 90 10   Cheese fondues 24,5 EUR/100 kg (I) 2106 90 20   Compound alcoholic preparations, other than those based on odoriferous substances, of a kind used for the manufacture of beverages 12,1 % (I)   Other 2106 90 92    Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch 8,9 % (I) 2106 90 98    Other 5,5 % + EA (I) 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 2205 10  In containers holding 2 litres or less: 2205 10 10   Of an actual alcoholic strength by volume of 18 % vol or less 7,6 EUR/hl (I) 2205 10 90   Of an actual alcoholic strength by volume exceeding 18 % vol 0 EUR/% vol/hl + 4,4 EUR/hl (I) 2205 90  Other 2205 90 10   Of an actual alcoholic strength by volume of 18 % vol or less 6,3 EUR/hl (I) 2205 90 90   Of an actual alcoholic strength by volume exceeding 18 % vol 0 EUR/% vol/hl (I) 2206 00 Other fermented beverages (for example, cider, perry, mead); mixtures of fermented beverages and mixtures of fermented beverages and non-alcoholic beverages, not elsewhere specified or included 2206 00 10  Piquette 0 % (I)  Other   Sparkling 2206 00 31    Cider and perry 13,4 EUR/hl (I) 2206 00 39    Other 13,4 EUR/hl (I)   Still, in containers holding    2 litres or less 2206 00 51     Cider and perry 5,3 EUR/hl (I) 2206 00 59     Other 5,3 EUR/hl (I)    More than 2 litres 2206 00 81     Cider and perry 4 EUR/hl (I) 2206 00 89     Other 4 EUR/hl (I) 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80% vol; spirits, liqueurs and other spirituous beverages 2208 90  Other   Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, in containers holding 2208 90 91    2 litres or less 0,7 EUR/% vol/hl + 4,4 EUR/hl (I) 2208 90 99    More than 2 litres 0,7 EUR/% vol/hl (I) 2209 00 Vinegar and substitutes for vinegar obtained from acetic acid  Wine vinegar, in containers holding 2209 00 11   2 litres or less 4,4 EUR/hl (I) 2209 00 19   More than 2 litres 3,3 EUR/hl (I)  Other, in containers holding 2209 00 91   2 litres or less 3,5 EUR/hl (I) 2209 00 99   More than 2 litres 2,6 EUR/hl (I) 2307 00 Wine lees; argol  Wine lees 2307 00 19   Other 0,0 % (I) 2308 00 Vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included  Grape marc 2308 00 19   Other 0,0 % (I) 2401 Unmanufactured tobacco; tobacco refuse 2401 10  Tobacco, not stemmed/stripped   Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire-cured tobacco 2401 10 10    Flue-cured Virginia type 14,9 % MAX 24 EUR/100 kg (I) 2401 10 20    Light air-cured Burley type (including Burley hybrids) 14,9 % MAX 24 EUR/100 kg (I) 2401 10 30    Light air-cured Maryland type 6,4 % MAX 24 EUR/100 kg (I)    Fire-cured tobacco 2401 10 41     Kentucky type 14,9 % MAX 24 EUR/100 kg (I) 2401 10 49     Other 6,4 % MAX 24 EUR/100 kg (I)   Other 2401 10 50    Light air-cured tobacco 3,9 % MAX 56 EUR/100 kg (I) 2401 10 60    Sun-cured Oriental type tobacco 7,7 % MAX 56 EUR/100 kg (I) 2401 10 70    Dark air-cured tobacco 7,7 % MAX 56 EUR/100 kg (I) 2401 10 80    Flue-cured tobacco 3,9 % MAX 56 EUR/100 kg (I) 2401 10 90    Other tobacco 3,9 % MAX 56 EUR/100 kg (I) 2401 20  Tobacco, partly or wholly stemmed/stripped   Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire-cured tobacco 2401 20 10    Flue-cured Virginia type 14,9 % MAX 24 EUR/100 kg (I) 2401 20 20    Light air-cured Burley type (including Burley hybrids) 14,9 % MAX 24 EUR/100 kg (I) 2401 20 30    Light air-cured Maryland type 6,4 % MAX 24 EUR/100 kg (I)    Fire-cured tobacco 2401 20 41     Kentucky type 14,9 % MAX 24 EUR/100 kg (I) 2401 20 49     Other 6,4 % MAX 24 EUR/100 kg (I)   Other 2401 20 50    Light air-cured tobacco 3,9 % MAX 56 EUR/100 kg (I) 2401 20 60    Sun-cured Oriental type tobacco 7,7 % MAX 56 EUR/100 kg (I) 2401 20 70    Dark air-cured tobacco 7,7 % MAX 56 EUR/100 kg (I) 2401 20 80    Flue-cured tobacco 3,9 % MAX 56 EUR/100 kg (I) 2401 20 90    Other tobacco 3,9 % MAX 56 EUR/100 kg (I) 2401 30 00  Tobacco refuse 3,9 % MAX 56 EUR/100 kg (I) 3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols 3823 70 00  Industrial fatty alcohols 0 % (I)